Title: From George Washington to William Heath, 28 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters New Windsor March 28th 1781
                  
                  I have no objection to Austin’s having permission to go to Morris Town, if nothing unfavorable has been discovered of him, while employed as you Mention.  I am Dear Sir With great esteem Your Most Obed. Servt
                  
                     Go: Washington
                  
               